                  IN THE UNITED STATE DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF NORTH CAROLINA
                              NORTHERN DIVISION

                                          NO. 2:20-cv-20

JOHN P. BAILEY,                     )
PAUL W. MICHAEL, JR. and wife,      )
SHERYL S. MICHAEL,                  )
E. THOMPSON BROWN,                  )
TODD A. EDGAR and wife,             )
BABETTE S. EDGAR,                   )
                                    )
      Plaintiffs,                   )
                                    )         MEMORANDUM IN SUPPORT OF
              v.                    )                 MOTION FOR
                                    )           PRELIMINARY INJUNCTION
COUNTY OF DARE, NORTH               )
CAROLINA,                           )
                                    )
      Defendant.                    )
_____________________________________________________________________________

       NOW COME the Plaintiffs, John P. Bailey, Paul W. Michael, Jr. and wife, Sheryl S.

Michael, E. Thompson Brown, Todd A. Edgar and wife, Babette S. Edgar, and file this

Memorandum in support of their Motion for a Preliminary Injunction.

                                    NATURE OF THE CASE

       This action is brought by Plaintiffs who seek to protect their right to travel, to engage

in a common calling or occupation, and to obtain medical treatment as is guaranteed to them as

citizens of the United States by the Privileges and Immunities Clause, Art. IV, § 2, cl. 1, of the

United States Constitution. The County of Dare has purportedly enacted a State of Emergency in

connection with the outbreak of the COVID-19 virus. As part of the State of Emergency, the

Defendant has prohibited the entry of non-resident property owners.

       In addition to the constitutional issue, the Plaintiffs maintain that the declarations issued




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 1 of 10
                                                 -2-

by the Defendant, County of Dare, were invalid as the Dare County Emergency Management

Ordinance was not adopted in accordance with State law. The ordinance was adopted by

resolution as opposed to an ordinance.

                                 STATEMENT OF THE FACTS

       The Plaintiffs are all out of State residents. The Plaintiffs, E. Thompson Brown and Paul

W. Michael, Jr., and wife, Sheryl S. Michael, are residents of the State of Virginia. The

Plaintiffs, Todd A. Edgar and wife, Babette S. Edgar, are residents of the State of Maryland. The

Plaintiff John P. Bailey is a resident of the State of South Carolina. The Plaintiffs are non-

resident property owners and pay taxes on property located in Dare County, North Carolina.

Plaintiffs Brown and Michael are using the properties as a second home. Plaintiffs Bailey,

Brown, and Edgar are using their property for rental purposes.

       The Defendant, County of Dare, has purportedly enacted a State of Emergency in

connection with the outbreak of the COVID-19 virus. As part of a State of Emergency

declaration (filed as Exhibit 2 to the Complaint), the Defendant has prohibited the entry of non-

resident property owners. The Declaration fails to state the reason that the prohibition of non-

resident property owners is necessary. “Check points” manned by law enforcement have been

established to prevent the entry of non-residents. However, contrary to the actual wording of the

Declaration, the Defendant does allow residents living in Dare County, as well as, the counties of

Currituck, Hyde, and Tyrrell, to enter Dare County. (See, Exhibit 3 attached to the Complaint).

As further stated on the website, the permanent residents of these four counties can enter Dare

County “to conduct business, work or attend medical appointments”, and further that “No one

from Dare, Currituck, Hyde, and Tyrrell County will be denied entry with proper identification”.




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 2 of 10
                                                 -3-

Medical appointments would include medical appointments at The Outer Banks Hospital, which

is a privately owned and operated hospital.

       Effective March 28, 2020, a third Declaration was enacted by the Chairman of the Dare

County Board of Commissioners which continued in effect the previous prohibitions on entry of

Dare County by non-resident property owners. The declaration further implemented stay at home

restrictions on “all individuals anywhere in Dare County”. A copy of this third declaration was

filed as Exhibit 4 to the Complaint.

       Under State law, N.C. Gen. Stat. § 166A-19.31, a county must first adopt an ordinance

which sets forth the types of restrictions and prohibitions allowed before it can issue declarations

as have been done by Dare County. The Defendant has failed to properly adopt such an

ordinance. The Defendant did adopt a resolution “amending Chapter 92" of its code of

ordinances to include Emergency Management. The Resolution was filed as Exhibit 1 to the

Complaint.

                                           ARGUMENT

       A. Preliminary Injunction.

       In order to be granted a preliminary injunction, the Plaintiffs must show: “(1) the

likelihood of irreparable harm to the plaintiff if the preliminary injunction is denied, (2) the

likelihood of harm to the defendant if the requested relief is granted, (3) the likelihood that the

plaintiff will succeed on the merits, and (4) the public interest.” Dean v. Leake, 550 F. Supp. 2d

594, 602 (E.D.N.C. 2008), appeal dis’m, 129 U.S. 94 (2008).

       The deprivation of a constitutional right is irreparable harm; even if for a short period of

time. Id., citing, Elrod v. Burns, 427 U.S. 347, 373 (1976). When the allegations are that




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 3 of 10
                                                  -4-

constitutional rights are violated, then the likelihood of success on the merits are “inseparably

linked” to actual harm such that the inquiry proceeds directly to a consideration of the merits of

the Plaintiff’s case. Id.

        B. Privileges and Immunities Clause.

        The Privileges and Immunities Clause of the U.S. Constitution, Art. IV, § 2, cl. 1, states

that: “The Citizens of each State shall be entitled to all Privileges and Immunities of Citizens in

the several States.” The purpose of the clause is “to place the citizens of each State upon the

same footing with citizens of other States, so far as the advantages resulting from citizenship in

those States are concerned.” United Bldg. & Const. Trades Council of Camden Cty. & Vicinity v.

Mayor & Council of City of Camden, 465 U.S. 208, 215–16 (1984). It should be noted that the

terms “citizen” and “resident” are interchangeable for purposes of the Privileges and Immunities

Clause jurisprudence. Id. at 216. Further, the Privileges and Immunities Clause applies equally

to a local government ordinance, such as is present in this case, as it does to a State statute. Id. at

214-15. Additionally, just because the ordinance at issue discriminates against North Carolina

residents who are not permanent residents of the four counties, Dare, Currituck, Hyde, and

Tyrrell County, does not insulate the actions taken by the Defendant from constitutional review.

As stated by the Supreme Court, the “ordinance is not immune from constitutional review at the

behest of out-of-state residents merely because some in-state residents are similarly

disadvantaged.” Id. at 217-18.

        The determination of whether discrimination against out-of-state residents, as in the

present case, is actionable is a two-step process. First, there must be a determination of whether

the discrimination “burdens one of those privileges and immunities protected by the Clause.” Id.




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 4 of 10
                                                  -5-

at 218. In the present case, the Defendant has explicitly stated that residents of the four counties

may come into Dare County “to conduct business, work or attend medical appointments.” The

Plaintiffs are precluded from entering Dare County for these purposes. Each of these is a

fundamental right secured by the Constitution.

       As stated by the Supreme Court, “the pursuit of a common calling is one of the most

fundamental of those privileges protected by the Clause.” The Court further noted that work is a

“basic and essential activity.” Id. at 219. Four of the six Plaintiffs, Bailey, Brown, and Edgar,

seek to enter Dare County to do work on their rental properties. They each lease or rent out their

properties during the spring and summer months. The Dare County restrictions preclude the

Plaintiffs from engaging in this work to prepare their houses for rental and would therefore

preclude rental of the properties. The pursuit of this common calling is protected by the

Privileges and Immunities Clause.

       The second listed activity allowed by Dare County to residents of the four counties is the

ability to attend medical appointments. The Supreme Court has held that persons “seeking the

medical services that are available” in a State are protected by the Privileges and Immunities

Clause. Doe v. Bolton, 410 U.S. 179, 200 (1973). As further stated by the Court, “[a] contrary

holding would mean that a State could limit to its own residents the general medical care

available within its borders. This we could not approve.” Id. Here, the Defendant is attempting

to limit general medical care to its own residents. It is further noted that there is a private

hospital in Dare County, The Outer Banks Hospital. As this is a private hospital, access to the

hospital and medical appointments at the hospital come within the definition of general medical

care. As in Doe, the prohibition enacted by Dare County restricting medical care to only North




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 5 of 10
                                                  -6-

Carolina residents runs afoul of the Privileges and Immunities Clause.

        The third right which is implicated is the right to travel by the non-resident property

owners to their own property. Freedom to travel is a basic right under the Constitution.

Attorney Gen. of New York v. Soto-Lopez, 476 U.S. 898, 901 (1986). It has been recognized as

being protected by the Privileges and Immunities Clause. Id. at 902, citing, Zobel v. Williams,

457 U.S. 55, 74 (1982) (O’Connor, J., concurring). The Court there recognized that a restriction

that actually deters travel from one state to another implicates the constitutional right to travel.

Soto-Lopez at 903. In the case at bar, the Plaintiffs are each being deprived of their constitutional

right to travel to their own property. Since the destination of the travel by the Plaintiffs is to

property owned by the Plaintiffs, this restriction also precludes the Plaintiffs from enjoying the

use of the property which is likewise protected by the Privileges and Immunities Clause.

Baldwin v. Fish & Game Comm'n of Montana, 436 U.S. 371, 380 (1978). The restriction

imposed by Dare County to deliberately preclude the right to travel into Dare County by out-of-

state residents is an extreme violation of the right to travel, and further violates the Plaintiffs

right to enjoyment of their property.

        As is shown above, the restrictions imposed by the Defendant discriminates against

protected privileges. Therefore, the second step in the test must be met by the Defendant. The

Defendant must show that there is a “substantial reason” for the discrimination and “whether the

degree of discrimination bears a close relation to them.” The discriminatory restriction must be

justified by showing that the nonresidents “constitute a peculiar source of the evil at which the

statute is aimed.” Mayor & Council of City of Camden, supra at 222. Further, in determining if

there is a substantial relationship to the objective, the Defendant must show that there is not less




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 6 of 10
                                                 -7-

restrictive means available to accomplish its goal. Supreme Court of New Hampshire v. Piper,

470 U.S. 274, 284 (1985).

       The Defendant in enacting the prohibition on entry by non-resident property owners only

stated as justification that the additional restrictions were needed to “protect public health and

safety from COVID-19.” See, State of Emergency Declaration, Exhibit 2 to the Complaint

supra. There was no justification given in the Declaration, nor was there any showing that less

restrictive means were considered. Further, it is not clear why non-resident property owners

constitute a peculiar evil in this situation. All residents of the four counties, Dare, Currituck,

Hyde, and Tyrrell County, are allowed to travel out of Dare County to areas where COVID-19

may be widespread, and then, the residents are allowed to return to Dare County with no

restrictions. However, non-resident property owners cannot travel to their property even if they

come from areas that have little or no infections of COVID-19.

       Additionally, residents of the three counties, Currituck, Hyde, and Tyrrell County, can

enter Dare County for medical appointments even if they have an active case of COVID-19.

Whereas, the non-resident property owners are forbidden to enter the County for medical

appointments totally unrelated to COVID-19. As stated in Doe, supra at 200, the County cannot

limit general medical care only to the citizens of the County. Therefore, non-resident property

owners seeking medical treatment cannot be a justification for the restrictions on entry as it

simply is not a “peculiar source of evil”.

       There is not a substantial relation between the restrictions placed on the non-resident

property owners and the stated goal of protecting the public from COVID-19. Further, it does

not appear any lesser restrictions were considered.




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 7 of 10
                                                  -8-

       C. Ordinance was not properly adopted.

       In order to enact prohibitions and restrictions during a state of emergency, a county must

first adopt an ordinance which permits these prohibitions and restrictions. N. C. Gen. Stat. §

166A-19.31 (eff. 10-1-2012, amended eff. 7-8-2019). The Defendant’s Code of Ordinances is

online. The Chapter of the Code of Ordinances which is relevant is called Chapter 92,

Emergency Management. The authority for the chapter is listed under each section and states

“(Res. 12-12-34, passed 12-3-2012).” This is the same resolution attached to the Complaint as

Exhibit 1. There is no indication either in the Resolution or the Code of Ordinances that a

separate ordinance has been adopted by Dare County to effectuate this Chapter 92.

       The Court of Appeals has recognized that a resolution and an ordinance are two separate

and distinct government actions. In Pittman v. Wilson Cty., 839 F.2d 225, 228 (4th Cir. 1988),

the Court explained the distinction as follows:

       As noted in a treatise on municipal corporations:

               A ‘resolution’ is not an ‘ordinance,’ and there is a distinction
               between the two terms as they are commonly used in charters. A
               resolution ordinarily denotes something less solemn or formal than,
               or not rising to the dignity of, an ordinance. The term ‘ordinance’
               means something more than a mere verbal motion or resolution,
               adopted, subsequently reduced to writing, and entered on and made
               a part of the record of the acting body. It must be invested, not
               necessarily literally, but substantially, with the formalities,
               solemnities, and characteristics of an ordinance, as distinguished
               from a simple motion or resolution.

       5 E. McQuillin, Municipal Corporations § 15.02, at 37 (3d ed. 1981).

       As further noted by the Court, N.C. Gen. Stat. § 153A-45 proscribes specific procedures

for the adoption of ordinances which are not present for the adoption of resolutions. Id. Also, in




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 8 of 10
                                                 -9-

order to amend an ordinance, an instrument of equal dignity, another ordinance, must be passed.

See, § 21:4. Method, 6 McQuillin Mun. Corp. § 21:4 (3d ed.).

       The Declarations which contained the restrictions which are the subject of this suit were

issued pursuant to Chapter 92, Emergency Management, of the Dare County Code of Ordinances.

As there was no ordinance adopting this Chapter 92, there is no authority for the declarations,

and the declarations are therefore ultra vires and invalid.

                                          CONCLUSION

       As the Declarations of Dare County are in violation of the Privileges and Immunities

Clause of the United States Constitution, and the Plaintiffs have satisfied the requirements for a

preliminary injunction, a preliminary injunction should properly be issued against the Defendant

and the Defendant’s officers, agents, servants, and employees enjoining the enforcement of the

State of Emergency Declarations prohibiting the entry of out of State non-resident property

owners into Dare County. The injunction should further enjoin the Defendant and the

Defendant’s officers, agents, servants, and employees from conducting “check points” to identify

out of State non-resident property owners.

       Respectfully submitted this the 20th day of April, 2020.

                                                       KITCHEN & TURRENTINE, PLLC

                                                       /s/ S. C. Kitchen
                                                       S. C. Kitchen
                                                       920-C Paverstone Dr.
                                                       Raleigh, NC 27615
                                                       Email: ckitchen@ktlawnc.com
                                                       Phone: (888) 308-3708
                                                       Fax: (888) 308-3614
                                                       N.C. Bar No. 9309




          Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 9 of 10
                                              -10-

                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 20, 2020, a copy of the foregoing Motion for a Preliminary

Injunction was served upon the following person by first class mail:

       County of Dare, North Carolina
       c/o Robert L. Outten
       County Manager/Attorney
       P.O. Box 1000
       Manteo, NC 27954

                                                     KITCHEN & TURRENTINE, PLLC


                                                     /s/ S. C. Kitchen
                                                     S. C. Kitchen
                                                     920-C Paverstone Dr.
                                                     Raleigh, NC 27615
                                                     Email: ckitchen@ktlawnc.com
                                                     Phone: (888) 308-3708
                                                     Fax: (888) 308-3614
                                                     N.C. Bar No. 9309




         Case 2:20-cv-00020-FL Document 12 Filed 04/20/20 Page 10 of 10
